NOT FOR PUBLICATION                           FILED
                                                                         MAR 25 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH J. BYRON III,                            No. 20-55125

                Plaintiff-Appellant,            D.C. No. 2:19-cv-06742-CAS-RAO

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF TAX
AND FEE ADMINISTRATION,

                Defendant,

and

DOES, 1-50; NICOLAS MADUROS,
Director of the California Department of Tax
and Fee Administration,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                             Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Joseph J. Byron III appeals from the district court’s order dismissing his 42

U.S.C. § 1983 action alleging due process violations arising from a sales tax

assessment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for lack of subject matter jurisdiction. Jerron West, Inc.

v. Cal., State Bd. of Equalization, 129 F.3d 1334, 1337 (9th Cir. 1997).

      The district court properly dismissed Byron’s action for lack of subject

matter jurisdiction because the Tax Injunction Act bars taxpayers from challenging

the validity of a state tax in federal court where there is an adequate remedy

available in state court. See 28 U.S.C. § 1341 (“The district courts shall not enjoin,

suspend or restrain the assessment, levy or collection of any tax under State law

where a plain, speedy and efficient remedy may be had in the courts of such

State.”); Jerron West, Inc., 129 F.3d at 1338-39 (explaining that California offers a

“plain, speedy and efficient remedy” in its courts for state tax appeals (citation

omitted)).

      AFFIRMED.




                                           2                                     20-55125